The following opinion was filed May 9, 1906:
Kebwih', J.
(dissenting). I cannot concur in the opinion of the majority of the court. I believe there was sufficient evidence to carry the case to the jury. The plaintiff testified that he was ejected.from the train at a point some three fourths of a mile north of Hixon, and was corroborated in his-testimony on this point by two credible witnesses. True,, these witnesses did not testify respecting the injury, since-*94they were in the ear and did not see plaintiff after lie was taken by the conductor and brakeman out upon the steps and removed from the train. Plaintiff testified that as he was pushed off the steps he grabbed the iron rail with his right hand and hung on and swung in between the two coaches; that he thought he could push himself out to avoid being cut in two, and something from the outside struck him in the back and turned him over just as he let go, and he went down and was injured; that immediately thereafter he crawled some sixty or seventy rods to the point where he was found and picked up by a train going north. The defendant’s witnesses testified that the train stopped at Hixon, and after starting and going but a car length or two it was again stopped and plaintiff put off. The evidence is not only in direct conflict with that of the plaintiff and two witnesses who testified that he was put off about three fourths of a mile north of Hixon while the train was in motion, but is also in conflict with the testimony of two credible witnesses who testified that the train did not stop at Hixon and did not stop until it reached Hazel-hurst, a considerable distance south of Hixon. So, in my opinion there -was ample credible evidence to warrant the jury in finding that plaintiff was put off the train at the point claimed by him, and that the train did not stop at Hixon nor until it reached Hazelhurst; hence plaintiff could not have been put off at Hixon as contended by defendant. There is no evidence whatever that the plaintiff was injured other than as he claims to have boon. Therefore the jury were warranted in finding that the injury occurred in the manner testified to by plaintiff, unless this evidence is rendered so incredible by established facts and reasonable probabilities as to warrant the court in disregarding it. True, the testimony of the plaintiff as to how the injury, occurred and that he was injured when put off the train is the only direct evidence on his part, but this evidence, if credible, is sufficient to warrant the jury in finding in his favor. Harrigan v. Gilchrist, *95121 Wis. 127, 99 N. W. 909; Wis. F. L. Co. v. Bullard, 119 Wis. 320, 325, 96 N. W. 833. The jury found in favor of the plaintiff and tbe trial judge refused to disturb the verdict.
The learned and experienced trial judge who tried this case was in a better position and better able to judge of the weight and credibility of the evidence than this court. Harrigan v. Gilchrist, supra. As said in Bannon v. Ins. Co. of N. A. 115 Wis. 250, 255, 91 N. W. 668:
“When a trial court has refused to set aside a verdict or special finding of a jury, this court will not reverse such order merely because, in its opinion, the verdict is against the preponderance or 'great weight’ of the evidence; the deference which the court owes to the trial courts forbids such action. This court will reverse such a ruling only when there is no evidence to sustain the verdict or its finding, or where, though there be some evidence in its support, still the great weight of the evidence is against it, and that weight is so re-enforced by all the reasonable probabilities and inferences that it becomes overwhelming.”
The rule is also laid down in Beyer v. St. Paul F. & M. Ins. Co. 112 Wis. 138, 141, 88 N. W. 58, that
“If there is any credible evidence which to a reasonable mind can support an inference in favor of a party, the question is for the jury, and the court cannot assume to answer it, either upon motion for nonsuit or direction of verdict.”
The majority opinion rests upon the hypothesis that the testimony of the plaintiff is so incredible as to render it insufficient to support a verdict. As said in the opinion of the court, the crucial question is not just where plaintiff was ejected, but whether his foot was severed at that place. In order to adopt the defendant’s theory that plaintiff was ejected near Hixon we must not only disregard his evidence, but also the evidence of two other credible witnesses, who testified that he was ejected north of Hixon and that the train ■did not stop at Hixon. So, I think the jury would have been warranted in finding that the plaintiff was not put off at *96Hixon, but at some point north thereof at or near where ho' claims to have been.
The remaining question is whether such a case of physical and established facts inconsistent with the testimony of the plaintiff was made sufficient to render his testimony respecting the injuries unworthy of belief. I think the questions of where he was put off and whether he was injured at that place were for the jury. Whether he was picked up at a point 500- or 600 feet south of the south end of the passing switch at Hixon, or farther north, to my mind has but little bearing upon the credibility of the plaintiff’s evidence. Assuming that he was picked up as claimed by defendant, that fact in •connection with other evidence would still leave the credibility of his evidence for the jury. The plaintiff may honestly have been mistaken as to where he was put off and picked up. He was unfamiliar with the place, having been over the' road but once before, and not having seen it after the injury until a few days before the trial and about three years after the injury. I think, also, the testimony of plaintiff may be reconciled with the evidence of the trainmen as to the movement of train No. 94, and that the testimony respecting a man on the track before the train passed and something that looked like a dog crawling off the track is not very significant. There is no proof that the man seen was plaintiff, or any positive testimony that the object crawling was a man. The proof is that, when the 6 :20 p. m. south-bound train passed,, some of the crew saw a man beside the track in the snow. This was consistent with the plaintiff’s evidence, except as to> the place where he was picked up. He testified that immediately after the injury he started to crawl south on the track and thinks he crawled, sixty or seventy rods. Of course, the distance he crawled, as well as the distance from Hixon to-the point where he was ejected from the train, was to some extent, at least, a matter of conjecture. It is not at all improbable that he may have been honestly mistaken as to the exact *97location of t-L.e place where ejected or the distance lie dragged himself after the injury. There is nothing in the evidence-to show that he bled much. The brakeman who helped pick him up testified that his foot bled “very little” then, and after he was put into the caboose, the evidence shows, it did not bleed much. “He had a high top rubber on his foot; blood had soaked through it into the stocking from lying; the rubber was not cut, or the top was not cut.” The wheels had passed over his foot at the instep and ankle. The section foreman testified that he went over the road the morning after the injury, not for the purpose of locating any accident, but as he usually did to attend to his duties as section foreman; that he did not discover blood until he came to the place at or near where defendant claims plaintiff was picked up, and there he found some blood where plaintiff crossed the track at one point, and ten feet distant from there some more. It appears that he went over the track in the usual course of his business; he was watching the track and was not looking for blood spots. If attending to his regular business, as he said he was, he was looking for defects in the track, not for blood, and it is not-improbable that there might have been blood on the track that-, he did not see. Moreover, it may be that if plaintiff continued to crawl as he says he did until he reached the point where he got off the track, sufficient blood did not escape-through his footwear to be readily observable upon the track to one passing over it on a handcar. But, in any event, the testimony of the section foreman respecting the absence of blood was negative in its character and should not outweigh-positive testimony. Bohan v. Milwaukee, L. S. & W. R. Co. 61 Wis. 391, 21 N. W. 241; Hinton v. Cream City R. Co. 65 Wis. 323, 27 N. W. 147; Hutchinson v. Holmes Sanitarium, 93 Wis. 23, 66 N. W. 700. The probative force of this negative evidence, given three years after the injury by a servant of defendant, was clearly for the jury. The same may be-*98said of other evidence produced by defendant and claimed to be inconsistent with that of plaintiff.
I do not think there was evidence produced by defendant sufficient to render the plaintiff's positive testimony so incredible as to warrant this court in disturbing the judgment of the lower court in refusing to set aside the verdict.